DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 15-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected method, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 23 FEBRUARY 2022.
Applicant’s election without traverse of Group I: Claims 1-14 in the reply filed on 23FEBRUARY 2022 is acknowledged.
Status of Claims
Current pending claims are Claims 1-14 and are considered on the merits below and they are the elected invention without traverse. 
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 29 APRIL 2020 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
In the IDS, Cite No. 6, this reference has been annotated with a strikethrough because this US Patent Application Publication does not exist.  The Examiner has searched the publication by inventor, but is unable to find this document.  
Specification
The disclosure is objected to because of the following informalities: 
There is a period (.) missing at the end of [0051].  
The disclosure is objected to because it contains an embedded hyperlink and/or other form of browser-executable code. Applicant is required to delete the embedded hyperlink and/or other form of browser-executable code; references to websites should be limited to the top-level domain name without any prefix such as http:// or other browser-executable code. See MPEP § 608.01.  See [0081]: https://www.lumerical.com/and COMSOL.
There is a period (.) missing at the end of [0103].  
The use of the term TEFLON®AF, [0198], which is a trade name or a mark used in commerce, has been noted in this application. The term should be accompanied by the generic terminology; furthermore the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.
Appropriate correction is required.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. CN 107607475 B to PANG, also published as US Publication No. 2020/0108387 A1.

PANG reference discloses a microfluidic apparatus, Figure 1-2, comprising: a base substrate, Figure 1-2, [0055], base substrate 101; a microfluidic device on the base substrate and comprising a plurality of micro fluidic channels, [0055], microfluidic device 10, space 1020; a light source of different colors respectively emitting light of different wavelength ranges, Figure 1-2, light source 201, [0056]; a light extraction apparatus for extracting light respectively from the plurality of light sources of a different colors and a plurality of photosensors, [0057]; wherein the light extraction apparatus comprises: a light guide plate, Figure 1-2, light guide plate 202, [0056], having a plurality of light incident portions for respectively receiving light respectively incident from the light source of different colors, Figure 1-2; a plurality of light extractors, Figure 1-2, grating 203, [0059], wherein a respective one of the plurality of light extractors is optically coupled with a respective light source, Figure 1-2; and an orthographic projection, Figure 10A, [0095].
The PANG  reference is considered to be the closest prior art of record as it discloses many of the limitations of the microfluidic apparatus, but fails to teach at least a plurality of micro fluidic channels, a plurality of light sources and wherein the light extractors is configured to extract light incident from a respective one of the plurality of light incident portions of the light guide plate and totally reflected in the light guide plate.  While a mere duplication of parts reasoning could be used there is patentable significance and new and unexpected results are produced since the reference does not teach the light extractors on the light guide plate.   PANG makes no mention of reflected light and also does not go into any more than mentioning orthographic projection.  
As previously mentioned in the restriction, pertinent prior art is to CHANG, US Publication No. 2014/0262783 A1. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE T MUI whose telephone number is (571)270-3243. The examiner can normally be reached M-Th 6 am-4 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LYLE ALEXANDER can be reached on (571) 272-1154. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





CTM

/CHRISTINE T MUI/Primary Examiner, Art Unit 1797